WARNER, Judge,
concurring specially.
The trial court awarded the wife $3,200 per month in temporary alimony even though the court found that the husband’s net monthly income was only $3,600. I concur in the result only because there was evidence of jointly held accounts in the amount of $75,000 from which the husband could draw either the temporary alimony or his own living expenses while the dissolution proceeds. Otherwise, in my mind the alimony award clearly would be excessive and require the husband to invade his capital assets when the wife is not required to invade her own assets to help provide for her support.